Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 19-32 in the reply filed on 02/16/2021 is acknowledged.
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Claim Objections
Claims 20 and 31 are objected to because of the following informalities:  Claims 20 and 31 appears to contain a potential typographical error. The limitation “MgO carbon compounds” appears as if a comma is missing between “MgO” and “carbon compounds”. For the purposes of examination, Examiner will interpret the phrase “MgO carbon compounds” as if it states “MgO, carbon compounds” unless specified otherwise by Applicant. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a structure" in the second line of claim 19.  There is insufficient antecedent basis for this limitation in the claim because this may be referring to the structure recited in line one of claim 19, or a structure different from the structure in line 1 of claim 19. One potential way to overcome this rejection is to amend the limitation “a structure” in the second line of claim 19 to “the structure” or “said structure”. Appropriate action is require. 
Claim 19 recites the limitations “wherein said structure is used in a process utilizing high temperature salts”, “said high temperature salts in a liquid and/or/gas form", “and wherein said process comprises a corrosive, acidic, or basic process environment”. In the instant case, it is not clear if subjecting the barrier to the high temperature salts is a required step in the “method of establishing a chemical and thermal barrier in a structure”, or if these limitations merely recite the intended use of the structure once a barrier is applied via the claimed method. For the purposes 
All claims not explicitly addressed are rejected due to their dependency on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-23, 27, and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan (US20080175990, hereinafter referred to as McGowan).
Regarding Claim 19, McGowan discloses a method of establishing a chemical and thermal barrier in a structure comprising lining a structure with a composition comprising at least one aggregate and at least one phenolic resin (see McGowan at [0009], disclosing a method of using a Calcium (Hexa)Aluminate (CA6, or CA6 ) composition as an aggregate in shapes and castables for use as a chemical barrier and/or a refractory for high alkali/alkaline environments.... In the case of monolithic materials, bonding phases such as calcium aluminate cements, 
Regarding Claim 20, McGowan discloses that said aggregate is at least one selected from the group consisting of LiF, ZrF4, MgF2, KF, MnF2, NaF, YF3, BaF2, CaF2, BaO, A12O3, SiO2, CaO, TiO2, Ti2O5, Ti2O3, TiO, ZrO2, Y203, MgO carbon compounds, graphite, SiC, B4C (B12C3), WC, AlN, BN, a rare earth oxide, an alkali halide, and an alkaline halide, and combinations thereof (see McGowan at [0004], disclosing using an improved aggregate based on CaO.6(Al2O3) (hereinafter referred to as calcium hexa aluminate, “CA6”, or “CA6”, all of which are interchangeable and equivalent terms as used herein).
Regarding Claim 21, McGowan discloses that said aggregate of said composition is CaO plus A12O3 (see McGowan at [0004], disclosing using an improved aggregate based on CaO.6(Al2O3) (hereinafter referred to as calcium hexa aluminate, “CA6”, or “CA6”, all of which are interchangeable and equivalent terms as used herein). 
Regarding Claim 22, McGowan discloses that said aggregate of said composition is one of CaO-2A12O3 (CaAlO4), CaO-A12O3, or CaO-6A12O3, or combinations of one or more of CaO- 2AI2O3 (CaAlO4), CaO-A12O3, and CaO-6A12O3 (see McGowan at [0004], disclosing using an improved aggregate based 2O3) (hereinafter referred to as calcium hexa aluminate, “CA6”, or “CA6”, all of which are interchangeable and equivalent terms as used herein).
Regarding Claim 23, McGowan discloses that said aggregate is a mixture of at least two or more of said aggregates (see McGowan at [0004], disclosing using an improved aggregate based on CaO.6(Al2O3) (hereinafter referred to as calcium hexa aluminate, “CA6”, or “CA6”, all of which are interchangeable and equivalent terms as used herein).
Regarding Claim 27, McGowan discloses that said resin is at least one selected from the group consisting of a novolac resin, a resol resin, or a combination of a mixture of a novolac resin and a resole resin (see McGowan at [0039], disclosing the phenolic resin binder may be any type of phenolic based polymer known by those skilled in the art such as for example those based upon phenol formaldehyde (novolak) or methyl formaldehyde type resin, or a resole phenol formaldehyde type resin).
Regarding Claim 30, McGowan discloses that said aggregate is at least one selected from the group consisting of a calcium aluminate (CA), tabular alumina, bubble alumina, magnesium oxide, alumina oxide, calcium hexaaluminate, silicon carbide, sintered 45-70% alumina, fused mullite, fused magnesium aluminate spinel, and dead burned (DB) magnesium oxide, and combinations thereof (see McGowan at [0004], disclosing using an improved aggregate based on 2O3) (hereinafter referred to as calcium hexa aluminate, “CA6”, or “CA6”, all of which are interchangeable and equivalent terms as used herein).
Regarding Claim 31, McGowan discloses that said aggregate is at least one selected from the group consisting of LiF, ZrF4, MgF2, KF, MnF2, NaF, YF3, BaF2, CaF2, BaO, A12O3, SiO2, CaO, TiO2, Ti2O5, Ti2O3, TiO, ZrO2, Y2O3, MgO carbon compound, graphite, SiC, B4C (B12C3), WC, AlN, BN, a rare earth oxide, an alkali halide, an alkaline halide, calcium aluminate (CA), tabular alumina, bubble alumina, magnesium oxide, alumina oxide, calcium hexa-aluminate, silicon carbide, sintered 45-70% alumina, fused mullite, fused magnesium aluminate spinel, and dead burned (DB) magnesium oxide, and combinations thereof (see McGowan at [0004], disclosing using an improved aggregate based on CaO.6(Al2O3) (hereinafter referred to as calcium hexa aluminate, “CA6”, or “CA6”, all of which are interchangeable and equivalent terms as used herein).
Regarding Claim 32, McGowan discloses that said glassy carbon protects said aggregate from said salt and corrosive environment of said process (see McGowan at [0020], disclosing ideal materials for this application show little or no reaction with molten or solubilized alkali or alkaline salts or compounds.).
Claim(s) 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan as evidenced by Bernardet ("Protection of nuclear graphite toward fluoride molten salt by glassy carbon deposit." Journal of Nuclear Materials 384.3 (2009): 292-302., hereinafter referred to as Bernardet) with respect to the rejections of both claims 28 and 29.
Regarding Claim 28, McGowan discloses that said resin (see McGowan at [0039], disclosing the phenolic resin binder may be any type of phenolic based polymer known by those skilled in the art such as for example those based upon phenol formaldehyde (novolak) or methyl formaldehyde type resin, or a resole phenol formaldehyde type resin.) is a cross-linked phenolic resin (see McGowan at [0009], disclosing final strength is typically imparted to the shape by firing the shape to an elevated temperature which results in bonding between the compositional matrix.). Pyrolysis of a phenol resin cross links the resin as evidenced by Bernadert at Page 293, second full paragraph. 
Regarding Claim 29, McGowan discloses that said resin (see McGowan at [0039], disclosing the phenolic resin binder may be any type of phenolic based polymer known by those skilled in the art such as for example those based upon phenol formaldehyde (novolak) or methyl formaldehyde type resin, or a resole phenol formaldehyde type resin.) is a cross-linked and pyrolyzed phenolic resin (see McGowan at [0009], disclosing final strength is typically imparted to the shape by firing the shape to an elevated temperature which results in bonding between the compositional matrix.). Pyrolysis of a phenol resin cross links the resin as evidenced by Bernadert at Page 293, second full paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan as applied to claim 20 above, and further in view of Deyuan et al. (CN106518125 with reference to Machine Translation via EspaceNet, hereinafter referred to as Deyuan).
Regarding Claim 24, McGowan discloses the limitations of Claim 20 as discussed above. McGowan does not disclose that said alkali halide is at least one selected from the group consisting of LiCl, NaCl, and KCl, and corresponding fluoride (F), bromide (Br), or iodide (I) salts.
Deyuan is directed to a composite phase change heat storage brick coated with refractory materials (see Deyuan at [0002] from machine translation via EspaceNet). Deyuan discloses the refractory material-coated composite phase change heat storage brick of the present invention mainly includes: a refractory material, and a composite phase change heat storage material (see Deyuan at [0031] from machine translation via EspaceNet. Deyuan discloses that in the composite phase change thermal storage brick covered with refractory material, the 2 eutectic salt (see Deyuan at [0050] from machine translation via EspaceNet). Deyuan teaches phase change energy storage technology uses the phase change heat generated by the phase change heat storage material near its phase change temperature to absorb or release heat from the environment to achieve the purpose of energy storage, energy release, or environmental temperature control (see Deyuan at [0005] from machine translation via EspaceNet). 
Therefore, it would have been obvious to modify the aggregate of McGowan to use NaCl as the aggregate in a thermal barrier as taught by Deyuan with a reasonable expectation of successfully providing a thermal barrier. 
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan as applied to claim 20 above, and further in view of McGowan et al. (US20050271936, hereinafter referred to as Second McGowan).
Regarding Claim 25, McGowan discloses the limitations of Claim 20 as discussed above. McGowan does not disclose said alkaline halide is at least one 2, CaCl2, SrCl2, and BaC12, and corresponding fluoride (F), bromide (Br) and iodide (I) salts.
Second McGowan is directed to a method of providing a safety lining in an industrial processing container (see Second McGowan at the Abstract). Second McGowan teaches that CaF2 has a high melting point near 1423° C. making it a good refractory material, and that it is very resistant to further chemical attack (see Second McGowan at [0017]-[0018]). 
Therefore, it would have been obvious to modify the aggregate of McGowan to use CaF2 as the aggregate in a thermal/chemical barrier as taught by Second McGowan with a reasonable expectation of successfully providing a thermal/chemical barrier which is a good refractory material and which is resistant to chemical attack. 
Regarding Claim 26, McGowan discloses the limitations of Claim 20 as discussed above. McGowan does not disclose that said aggregate is at least one selected from the group consisting of LiF, ZrF4, MgF2, KF, NaF, YF3, BaF2, and CaF2.
Second McGowan is directed to a method of providing a safety lining in an industrial processing container (see Second McGowan at the Abstract). Second McGowan teaches that CaF2 has a high melting point near 1423° C. making it a 
Therefore, it would have been obvious to modify the aggregate of McGowan to use CaF2 as the aggregate in a thermal/chemical barrier as taught by Second McGowan with a reasonable expectation of successfully providing a thermal/chemical barrier which is a good refractory material and which is resistant to chemical attack.
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Chakraborty et al. (US20130108800, hereinafter referred to as Chakraborty). 
Chakraborty is directed towards a substrate, a binder layer disposed on the surface of the substrate, a graphene nanofiller layer, and multiple alternating layers of binder and nanofiller layers where the layers have improved barrier properties and may be used in down-hole application (see Chakraborty at the Abstract). Chakraborty teaches these components may be exposed to harsh, corrosive conditions due to the presence of materials such as hydrogen sulfide and brine, which may be found in some down-hole environments (see Chakraborty at [0003]). Chakraborty teaches that where a metal coating is applied to a nanographene used in the nano-coating, the diffusion of solute salts such as sodium chloride in water 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON K MILLER/                                                                                                                                                                                           Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731